DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a torque sensor comprising a strain sensor provided on a fourth structure provided between a first structure and a second structure, wherein the fourth structure includes a first connection section provided on the first structure and connected to one end of the strain sensor, a second connection section provided on the second structure, separated from the first connection section, and connected to the other end of the strain sensor, a third connection section and a fourth connection section between the first connection section and the second connection section and possess stiffness of a torque direction lower than that of the first connection section and the second connection section and possess greater stiffness than stiffness of the torque direction with respect to a force of a direction other than the torque; wherein the first, second, third, and fourth connection section define an opening therebetween. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 06/24/2022.
The best prior arts of record: Haehnle et al. (U.S. Pat. No. 11,105,695) teaches a torque sensor having an inner flange, an outer flange, first connecting webs, second connecting webs, measurement transducers attached to the first connecting webs, wherein cutouts or measurement pockets are formed in the first connecting webs and locally reduce the axial height of the first connecting webs to a thin membrane like region opposite an opening of the cutout, wherein the first connecting webs are within the mechanically weakened sensor portion, so the first and second connection sections coupled to the non-mechanically weakened portions of the outer flange and inner flange would have higher stiffness than the third and fourth connection portions; but does not teach that that second connection is separated from the first connection section, a third connection section and a fourth connection section between the first connection section and the second connection section and possess stiffness of a torque direction lower than that of the first connection section and the second connection section and possess greater stiffness than stiffness of the torque direction with respect to a force of a direction other than the torque; wherein the first, second, third, and fourth connection section define an opening therebetween. Uemura et al. (Pub. No. 2017/0266814) teaches a torque sensor for a robot comprising a strain generating body that includes and inner flange, a ring-shaped outer flange, and a plurality of spokes, wherein at least one spoke is a separate spoke which is un-integral to the inner flange and the outer flange and on which the strain sensor is mounted; but does not teach a third connection section and a fourth connection section between the first connection section and the second connection section and possess stiffness of a torque direction lower than that of the first connection section and the second connection section and possess greater stiffness than stiffness of the torque direction with respect to a force of a direction other than the torque; wherein the first, second, third, and fourth connection section define an opening therebetween.
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-13, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 06/24/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tran M. Tran/Examiner, Art Unit 2855